DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 16 objected to because of the following informalities: Claim 16 is currently depends from claim 18. However, it appears that it should depend from claim 15 as the limitation “the control device” recited in claim 16 refers to “a control device” recited in claim 15. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-8 are rejected under U.S.C. 103 as being unpatentable over Kazerani et al. (US 20160080445), in view of Mosko (US 20150288754).
Regarding claim 1, Kazerani discloses, A method comprising: a first computing device, second computing device (par. 0033 discloses manifest file also identifies unicast addresses that supplement the customization offered by multicast group, unicast address identify a content source or other servers that host the event content for client device to receive the event content with each unicast address providing the event content at a different quality level encoding, fig. 1 shows the multicast group providing specific quality level located at IP address (i.e. first host device hosting source of event content) and unicast level providing same quality level from IP address (i.e. second host device hosting source of event content)); 
determining, based on a continuity between a representation of a content item located at the first computing device and a representation of the content item located at the second computing device, a continuity element (par. 0033 discloses manifest file also identifies unicast addresses that supplement the customization offered by multicast group, unicast address identify a content source or other servers that host the event content for client device to receive the event content with each unicast address providing the event content at a different quality level encoding, fig. 1 shows the multicast group providing specific quality level located at IP address (i.e. first host device hosting source of event content) and unicast level providing same quality level from IP address (i.e. second host device hosting source of event content), here continuity element is being quality level of content available from second host such as specified by numeric number such as quality level, 0, 1, 2 similar to first source providing quality level 0, 1, 2, par. 0067 discloses process of fig. 7 is performed by a content source, which includes generating a manifest file as shown in fig. 7 step 750, here content source can be any of the machine hosting the event content, as there are multiple source providing the same event content as disclosed in par. 0089, another machine hosting serving the content source event content);
generating, by the first computing device, a data file associated with the content item, wherein the data file comprises a reference to the second computing device and the continuity element (par. 0033 discloses manifest (i.e. a data file) is generated associated with the event content that refers to unicast address (i.e. second host specified by IP address different from IP address of multicast source) and quality level (i.e. continuity element));
receiving, by the first computing device from a user device, a request for the content item (par. 0036 discloses client application loads on the user device, client application sends a request for the particular event stream from content source, par. 0037 discloses content source sends manifest file in response to the request); and
sending, by the first computing device to the user device, the data file (par. 0037 discloses content source sends manifest file in response to the request).
Kazerani explicitly does not disclose, receiving, by a first computing device, an indication of a second computing device. 
Mosko discloses, receiving, by a first computing device, an indication of a second computing device (par. 0040 discloses remote nodes advertises a hash of its manifest, a local node receives the advertisements and determines that the advertised remote manifest corresponds to a local manifest, where the remote manifest and the local manifest correspond to the same collection of content objects, i.e. one node receives indication of another node by receiving advertisement of manifest from another node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kazerani, by teachings of first computing device receiving an indication from second computing device, as taught by Mosko, to establish synchronization of collections of content among peers on a network, as disclosed in Mosko, par. 0002.

Regarding claim 3, the method of claim 1, 
Kazerani in view of Mosko further discloses, wherein determining, based on the continuity between the representation of the content item located at the first computing device and the representation of the content item located at the second computing device, the continuity element comprises: 
determining a service value, wherein the service value indicates that at least one identifier associated with the representation of the content item at the first computing device matches at least one identifier associated with the representation of the content item located at the second computing device (Kazerani par. 0033 discloses manifest file also identifies unicast addresses that supplement the customization offered by multicast group, unicast address identify a content source or other servers that host the event content for client device to receive the event content with each unicast address providing the event content at a different quality level encoding, fig. 1 shows the multicast group providing specific quality level located at IP address (i.e. first host device) that has matching quality level from unicast source (i.e. second host device), here service value = value of quality level, such as providing higher level of service by higher quality, as specified by numeric number such as quality level, 0, 1, 2).

Regarding claim 6, the method of claim 1, 
Kazerani in view of Mosko further discloses, wherein the data file comprises at least one reference to a portion of the representation of the content item located at the first computing device (Kazerani par. 0032, fig. 1 discloses manifest file containing different time shifts of event content, here different time shift refers to a portion of the content item).

Regarding claim 7, the method of claim 1, 
Kazerani in view of Mosko further discloses, further comprising determining that the first computing device is associated with the second computing device (Kazerani par. 0033 discloses manifest file identifies unicast addresses that can identify a content source (i.e. second computing device) that host the event content that distributes the content on behalf of the content source, i.e. first content source is associated with second content as both distributes same event content).

Regarding claim 8, the method of claim 7, 
Kazerani in view of Mosko further discloses, wherein determining that the first computing device is associated with the second computing device comprises determining that the first computing device and the second computing device each comprise the representation of the content item (Kazerani par. 0033 discloses manifest file identifies unicast addresses that can identify a content source (i.e. second computing device) that host the event content that distributes the content on behalf of the content source, i.e. first content source is associated with second content as both distributes same event content).

Claim 2 is rejected under U.S.C. 103 as being unpatentable over Kazerani et al. (US 20160080445), in view of Mosko (US 20150288754), in further view of Sauer et al. (US 20190036763).
Regarding claim 2, the method of claim 1, 
Kazerani in view of Mosko does not disclose, further discloses, wherein determining, based on the continuity between the representation of the content item located at the first computing device and the representation of the content item located at the second computing device, the continuity element comprises: 
determining a content protection value, wherein the content protection value indicates whether a license associated with the representation of the content item at the first computing device is valid for the representation of the content item at the second computing device. 
Sauer discloses, further discloses, wherein determining, based on the continuity between the representation of the content item located at the first computing device and the representation of the content item located at the second computing device, the continuity element comprises: 
determining a content protection value, wherein the content protection value indicates whether a license associated with the representation of the content item at the first computing device is valid for the representation of the content item at the second computing device. (par. 0037-0038 discloses that multiple segmentation server are synchronized to provide failover capacity where segment numbers/ encryption and decryption keys are identical each of the segmentation servers, providing fault tolerance to provide the stream segments to client, i.e.  encryption and decryption keys provides permission or authorization to access the content therefore license to access the content, having identification  encryption and decryption keys are identical across all segmentation servers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kazerani in view of Mosko, by teachings of determining whether a license associated with content item at first computing device is valid for the content item at the second computing device, as taught by Sauer, to automatically switch from one source to another source during failover for protected contents, as disclosed in Sauer, par. 0001-0006.

Claims 4 and 5 are rejected under U.S.C. 103 as being unpatentable over Kazerani et al. (US 20160080445), in view of Mosko (US 20150288754), in further view of Giladi et al. (US 20140019587).
Regarding claim 4, the method of claim 1, 
Kazerani in view of Mosko does not disclose, wherein the continuity element comprises an Extensible Markup Language (XML) element.
Giladi discloses, wherein the continuity element comprises an Extensible Markup Language (XML) element (par. 0044 discloses failover URL in MPD file which is in XML format, par. 0028 discloses MPD may be created using XML). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kazerani in view of Mosko, by teachings of the continuity element comprises an XML element, as taught by Giladi, for employing HTTP based dynamic adaptive steaming protocol for transmitting media content to client, as disclosed in Giladi, par. 0004.

Regarding claim 5, the method of claim 1, 
Kazerani in view of Mosko does not disclose, wherein the data file comprises a media presentation description (MPD) file.
Giladi discloses, wherein the data file comprises a media presentation description (MPD) file (par. 0006, 0023 discloses MPD file is created by HTTP server with URL allowing DASH client to locate data segment). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kazerani in view of Mosko, by teachings of data file comprising MPD file, as taught by Giladi, for employing HTTP based dynamic adaptive steaming protocol for transmitting media content to client, as disclosed in Giladi, par. 0004.

Claims 9-12, and 14-16 are rejected under U.S.C. 103 as being unpatentable over Kazerani et al. (US 20160080445), in view of Sauer et al. (US 20190036763).
Regarding claim 9, Kazerani discloses, a method comprising: determining, based on a continuity between a representation of a content item located at a first computing device and a representation of the content item located at a second computing device, a continuity element (par. 0033 discloses manifest file also identifies unicast addresses that supplement the customization offered by multicast group, unicast address identify a content source or other servers that host the event content for client device to receive the event content with each unicast address providing the event content at a different quality level encoding, fig. 1 shows the multicast group providing specific quality level located at IP address (i.e. first host device hosting source of event content) and unicast level providing same quality level from IP address (i.e. second host device hosting source of event content), here continuity element is being quality level of content available from second host such as specified by numeric number such as quality level, 0, 1, 2 similar to first source providing quality level 0, 1, 2, par. 0067 discloses process of fig. 7 is performed by a content source, which includes generating a manifest file as shown in fig. 7 step 750, here content source can be any of the machine hosting the event content, as there are multiple source providing the same event content as disclosed in par. 0089 another machine hosting serving the content source event content);
generating, by the second computing device, a data file associated with the content item, wherein the data file comprises a reference to the first computing device and the continuity element (par. 0033 discloses manifest (i.e. a data file) is generated associated with the event content that refers to unicast address (i.e. second host specified by IP address different from IP address of multicast source) and quality level (i.e. continuity element));
receiving, by the second computing device from a user device, based on a failure associated with the first computing device, a request for the content item (par. 0088, fig. 10, step 1070 discloses if any failure occurs at 1070 during streaming, the process can perform the failover step 1080, i.e. determining that failure occurs in associated with streaming from multicast source (i.e. source = first computing device)); and
Kazerani does not disclose, sending, by the second computing device to the user device, the data file.
Sauer discloses, sending, by the second computing device to the user device, the data file (par. 102, fig. 8 discloses making request to failover server 710 for playlist or segment at step 815, client device receives response at step 820 and then client device will process playlist, i.e. second computing device failover server sends playlist (i.e. data file) to client device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kazerani, by teachings of second computing device sends data file to user device, as taught by Sauer, to provide updated playlist for real time live streaming , as disclosed in Sauer, par. 0003.

Regarding claim 10. The method of claim 9, 
Kazerani does not disclose, wherein determining, based on the continuity between the representation of the content item located at the first computing device and the representation of the content item located at the second computing device, the continuity element comprises:
determining an asset value, wherein the asset value indicates whether the representation of the content item at the first computing device is perceptually identical to the representation of the content item located at the second computing device. 
Sauer discloses, wherein determining, based on the continuity between the representation of the content item located at the first computing device and the representation of the content item located at the second computing device, the continuity element comprises:
determining an asset value, wherein the asset value indicates whether the representation of the content item at the first computing device is perceptually identical to the representation of the content item located at the second computing device (par. 0047-0049, discloses the each segmentation server creates identical set of stream segments for a given content stream and have a same filenames, par. 0075 discloses playlist includes URL for obtaining each of the segments in the set of segments, it also includes locations of the failover segmentation server for obtaining  each segments, i.e. content asset value such as filenames of the content segments determined to be identical and they are included in the datafile like playlist in form of the URL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kazerani, by teachings of indicating whether the presentation of the content item at the first device perceptually identical to the presentation of the content item located at the second device, as taught by Sauer, to make content stream immune to the failure of the segmentation servers by determining that segment numbers, playlists are identical, as disclosed in Sauer, par. 0037.

Regarding claim 11. The method of claim 9, 
Kazerani in view of Sauer further disclose, wherein determining, based on the continuity between the representation of the content item located at the first computing device and the representation of the content item located at the second computing device, the continuity element comprises: 
determining a service value, wherein the service value indicates that at least one identifier associated with the representation of the content item at the first computing device matches at least one identifier associated with the representation of the content item located at the second computing device (Kazerani par. 0033 discloses manifest file also identifies unicast addresses that supplement the customization offered by multicast group, unicast address identify a content source or other servers that host the event content for client device to receive the event content with each unicast address providing the event content at a different quality level encoding, fig. 1 shows the multicast group providing specific quality level located at IP address (i.e. first host device) that has matching quality level from unicast source (i.e. second host device), here service value = value of quality level, such as providing higher level of service by higher quality, as specified by numeric number such as quality level, 0, 1, 2).

Regarding claim 12. The method of claim 9, 
Kazerani does not disclose, wherein determining, based on the continuity between the representation of the content item located at the first computing device and the representation of the content item located at the second computing device, the continuity element comprises: 
determining a content protection value, wherein the content protection value indicates whether a license associated with the representation of the content item at the first computing device is valid for the representation of the content item at the second computing device.
Sauer discloses, wherein determining, based on the continuity between the representation of the content item located at the first computing device and the representation of the content item located at the second computing device, the continuity element comprises: 
determining a content protection value, wherein the content protection value indicates whether a license associated with the representation of the content item at the first computing device is valid for the representation of the content item at the second computing device (par. 0037-0038 discloses that multiple segmentation server are synchronized to provide failover capacity where segment numbers/ encryption and decryption keys are identical each of the segmentation servers, providing fault tolerance to provide the stream segments to client, i.e.  encryption and decryption keys provides permission or authorization to access the content therefore license to access the content, having identification  encryption and decryption keys are identical across all segmentation servers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kazerani, by teachings of determining whether a license associated with content item at first computing device is valid for the content item at the second computing device, as taught by Sauer, to automatically switch from one source to another source during failover for protected contents, as disclosed in Sauer, par. 0001-0006.

Regarding claim 14. The method of claim 11, 
Kazerani in view of Sauer further disclose, wherein the data file comprises at least one reference to a portion of the representation of the content item located at the second computing device (Kazerani par. 0032, fig. 1 discloses manifest file containing different time shifts of event content, here different time shift refers to a portion of the content item).

Regarding claim 15. The method of claim 11, 
Kazerani does not disclose, further comprising determining, by a control device, that the first computing device is associated with the second computing device.
Sauer discloses, further comprising determining, by a control device, that the first computing device is associated with the second computing device (par. 0019, 037 discloses key server provides same first encryption key to both first and second segmentation server to control the failover, here key server acts as control device that associates first device with second device by providing same encryption key to both servers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kazerani, by teachings of control device determining that first device is associated with second device, as taught by Sauer, to automatically switch from one source to another source during failover for protected contents, as disclosed in Sauer, par. 0001-0006.

Regarding claim 16. The method of claim 15, 
Kazerani in view of Sauer further disclose, wherein determining, by the control device, that the first computing device is associated with the second computing device comprises determining that the first computing device and the second computing device each comprise the representation of the content item (Sauer par. 0019, 037 discloses key server provides same first encryption key to both first and second segmentation server to control the failover, here key server acts as control device that controls access to the content provider servers).


Claim 13 is rejected under U.S.C. 103 as being unpatentable over Kazerani et al. (US 20160080445), in view of Sauer et al. (US 20190036763),  ), in further view of Giladi et al. (US 20140019587).
Regarding claim 13. The method of claim 11, 
Kazerani in view of Sauer does not disclose, wherein the data file comprises a media presentation description (MPD) file.
Giladi discloses, wherein the data file comprises a media presentation description (MPD) file (par. 0006, 0023 discloses MPD file is created by HTTP server with URL allowing DASH client to locate data segment). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kazerani in view of Sauer, by teachings of data file comprising MPD file, as taught by Giladi, for employing HTTP based dynamic adaptive steaming protocol for transmitting media content to client, as disclosed in Giladi, par. 0004.

Claim 17-19 is rejected under U.S.C. 103 as being unpatentable over Kazerani et al. (US 20160080445), in view of Sathyanarayana et al. (US 20190036986).
Regarding claim 17, Kazerani discloses, A method comprising: 
sending, by a user device to a first computing device, a first request for a content item (par. 0036 discloses client application sends a request for the particular event stream to the content source 230); 
receiving, from the first computing device, based on the first request, a first data file (0037 discloses content source sends manifest file in response to the request), wherein the first data file comprises a reference to a second computing device and a first continuity element (par. 0033, fig. 1 discloses manifest file identifies IP address of unicast addresses (i.e. of second content source) that supplement the customization offered by multicast group, fig. 1 shows the multicast group providing specific quality level located at IP address (i.e. first host device) and unicast level providing same quality level from IP address (i.e. second host device), here continuity element is being quality level of content available from second host device);
receiving, based on the first data file, at least a portion of the content item from the first computing device (par. 0038 discloses based on manifest file receive particular event stream by joining multicast group, here multicast group has associated IP address as show in fig. 1, therefore content source providing event content);
determining a failure associated with the first computing device (par. 0088, fig. 10, step 1070 discloses if any failure occurs at 1070 during streaming, the process can perform the failover step 1080, i.e. determining that failure occurs in associated with streaming from multicast source (i.e. source = computing device));
determining, based on the failure associated with the first computing device, a representation of the content item at the second computing device and the content item (par. 0089 discloses, the failover occurs by establishing (at 1080) a connection with the destination identified at the unicast address (i.e. second computing device) and submitting (at 1085) a request for a stream of the event content from the destination); and
sending, to the second computing device, to the second computing device, a second request for the content item (par. 0089, fig. 10 discloses, the failover occurs by establishing (at 1080) a connection with the destination identified at the unicast address and submitting (at 1085) a request for a stream of the event content from the destination).
Kazerani does not disclose, determining, based on the failure associated with the first computing device and the first continuity element, a continuity between a representation of the content item at the second computing device and the content item.
Sathyanarayana discloses, determining, based on the failure associated with the first computing device and the first continuity element, a continuity between a representation of the content item at the second computing device and the content item (par. 0052 discloses, modified manifest with failover link to the second source, if failover triggers, the client device complete the failover and switch to the second source, par. 0054, fig. 6 discloses, modified manifest includes link 610 to different content source for each quality settings of content from first origin, link 610 identifies a different second source as a failover source for the same link stream at the corresponding quality setting, i.e. determining a continuity between first content source and second content source based on quality level of original and failover source).
sending, based on based on the continuity to the second computing device, to the second computing device, a second request for the content item (0052-0054 discloses sending based on determined same quality from second source, client device switch to the second source (i.e. by sending request to second source)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kazerani, by teachings of determining a continuity of quality level between original content source and second content source and sending based on determined quality being same sending request to the second content source for the content, as taught by Sathyanarayana, to maintain same quality level of content between failover process, as disclosed in Sathyanarayan, par. 0052-0054, fig. 6.

Regarding claim 18, The method of claim 17, 
Kazerani in view of Sathyanarayan further discloses, wherein determining the failure associated with the first computing device comprises receiving no additional portions of the content item from the first computing device (Kazerani par. 0088 discloses if any failure occur at step 1070 during the stream, the process can perform the failover step 1080, here failure during streaming = fail to receive further portion of the content item from original content source).

Regarding claim 19, The method of claim 17, 
Kazerani does not disclose, wherein determining, based on the failure associated with the first computing device and the first continuity element, the continuity between the representation of the content item at the second computing device and the content item comprises: 
determining an asset value, wherein the asset value indicates whether the representation of the content item at the first computing device is perceptually identical to the representation of the content item located at the second computing device; and 
outputting any buffered portions of the content item. 
Sathyanarayana discloses, wherein determining, based on the failure associated with the first computing device and the first continuity element, the continuity between the representation of the content item at the second computing device and the content item comprises: 
determining an asset value, wherein the asset value indicates whether the representation of the content item at the first computing device is perceptually identical to the representation of the content item located at the second computing device (par. 0054, fig. 6 discloses failover source for the live stream, where as shown in fig. 6 media asset attribute value are identical (i.e. such as name identification of content) located at two different sources, such as origin1 and origin2, par. 0022 discloses sources 220 and 230 that are storage server serves as origin sources); and 
outputting any buffered portions of the content item (par. 0041 discloses segments that prefetched and buffered can continue playback (i.e. output) at the client device providing sufficient time for client to failover to the different source should the problem persist at the original source). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kazerani, by teachings of indicating whether the asset value of presentation of the content item at the first device perceptually identical to the presentation of the content item located at the second device and outputting any buffered portions of the content item, as taught by Sathyanarayana, to provide redundancy in content sources via manifest or datafiles having same attributes such as name of the content files for each switchover to second source and resume playback, as disclosed in Sathyanarayana, par. 0003.

Claim 20 is rejected under U.S.C. 103 as being unpatentable over Kazerani et al. (US 20160080445), in view of Sathyanarayana et al. (US 20190036986), in view of Sauer et al. (US 20190036763).
Regarding claim 20, The method of claim 17, 
Kazerani in view of Sathyanarayana does not disclose, further comprising receiving, from the second computing device, based on the second request, a second data file, wherein the second data file comprises a reference to the first computing device and a second continuity element.
Sauer discloses, further comprising receiving, from the second computing device, based on the second request, a second data file, wherein the second data file comprises a reference to the first computing device and a second continuity element (par. 102, fig. 8 discloses making request to failover server 710 for playlist or segment at step 835, client device receives response at step 840 and then client device will process playlist, i.e. second computing device failover server sends playlist (i.e. second data file different from playlist received in step 820 from Primary server as shown in fig. 8) to client device, par. 0037-0038 discloses that multiple segmentation server are synchronized to provide failover capacity where segment numbers/ encryption and decryption keys are identical each of the segmentation servers, providing fault tolerance to provide the stream segments to client, i.e.  encryption and decryption keys provides permission or authorization to access the content therefore license to access the content, having identification  encryption and decryption keys are identical across all segmentation servers, par. 0070 discloses, segmentation server adds the location for obtaining decryption key to playlist). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kazerani in view of Sathyanarayana, by teachings of receiving second data file from second computing device where second data file comprises a references to the first computing device and second continuity elements, as taught by Sauer, to provide updated playlist for real time live streaming, as disclosed in Sauer, par. 0003.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/ROBERT J HANCE/Primary Examiner, Art Unit 2423